Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10498634.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 10,498,634
Claim 1. A packet processing method comprising: 

based on a value carried in a packet and associated with a topology, determining a plurality of service nodes associated with the value as candidate next hops of the packet; 

selecting a service node from the determined plurality of service nodes as a next hop of the packet; and 




sending the packet to the selected service node.
Claim 1. A packet processing method, comprising: receiving, by a device, a packet carrying topology status information, wherein the topology status information indicates a plurality of service nodes being candidate next hops of the device, and wherein the packet is associated with a service; 

determining, by the device, a target next hop for the packet, based on the topology status information carried in the received packet, from the plurality of candidate next hops indicated by the topology status information; and 

sending, by the device, the packet to the target next hop.


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 10498634 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-15 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (US 9571387) in view of Goel (US 20120163180).
With respect to independent claims:
Regarding claim(s) 1/6/11, Atlas teaches A packet processing method comprising: 
based on a value ([Col.14, lines 16-45], “topology-id labels”) carried in a packet and associated with a topology ([Col.14, lines 16-45], “receiving a packet with a topology-id label.”), determining a plurality of service nodes (“stack of next hops”) associated with the value as candidate next hops of the packet ([Col.14, lines 16-45], “if the topology-id label indicates the blue MRT should be used, LDP module 48C uses the next-hop (or stack of next-hops) for the blue MRT.”).
However, Atlas does not specifically disclose selecting a service node from the determined plurality of service nodes as a next hop of the packet; and 
sending the packet to the selected service node.
In an analogous art, Goel discloses selecting a service node ([0274], “next hop”) from the determined plurality of service nodes ([0274], “a plurality of next hops”) as a next hop of the packet ([0274], “load balance a plurality of next hops to select one next hop that is UP and for which the packet is ALLOW(ed) to access, user or be forwarded to.”) ; and 
sending the packet to the selected service node ([0274], the packet is “forwarded” to “the next hop” based on “load balance.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Atlas to specify selecting a service node from plurality of nodes as taught by Goel. The motivation/suggestion would have been because there is a need to send “traffic via the most efficient” path. ([0283], Goel)

With respect to dependent claims:
Regarding claim(s) 5/10/15, Goel teaches performing a load balancing operation based on the quantity of the service nodes ([0274], “load balance a plurality of next hops to select one next hop that is UP and for which the packet is ALLOW(ed) to access, user or be forwarded to.”), and 
selecting one service node according to an operation result of the load balancing operation ([0274], “load balance a plurality of next hops to select one next hop that is UP and for which the packet is ALLOW(ed) to access, user or be forwarded to.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Atlas to specify selecting a service node from plurality of nodes as taught by Goel. The motivation/suggestion would have been because there is a need to send “traffic via the most efficient” path. ([0283], Goel)

Claim(s) 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas in view of Goel, and further in view of Matoba (US 20080101406).
Regarding claim(s) 4/9/14, Matoba teaches wherein the value carried in the packet is added by a flow classification module ([0077], “the flow identifying module 11u assigns a flow number "1" to the received frame.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Atlas to specify adding a value as taught by Matoba. The motivation/suggestion would have been because there is a need to identify a traffic flow. 

Allowable Subject Matter
Claim(s) 2-3,7-8 and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411